Chambers, J.
(concurring in part and dissenting in part) —  I agree with the majority that former RCW 9.94A.110 (2000)12 requires a presentence report to be prepared by a Department of Corrections community corrections officer. I also agree that anyone entering a plea should reasonably understand the recommendation from a community corrections officer might differ from the recommendation of the prosecutor. When preparing a presentence report, a community corrections officer functions as an agent of the court, not as an agent of the prosecutor. I, therefore, concur with the majority in the case of Harris. However, because an investigative officer is an investigating arm of the prosecutor’s office, I believe principles of fairness and agency require us to bind the investigating officer to the prosecutor’s bargain. I, therefore, concur with Justice Madsen’s dissent in the case of Sanchez and would reverse the Court of Appeals.
Harris
Harris’s community corrections officer had a statutory duty to produce a presentence report. Former RCW 9.94A.110(1) (2000). While normally a community corrections officer is an agent of the Department of Corrections, see former RCW 9.94A.030(3) (2000), in the preparation of the presentence report he functions as an agent of the court, former RCW 9.94A.110(1) (2000). Accord State v. Poupart, 54 Wn. App. 440, 447, 773 P.2d 893 (1989); State v. Merz, 54 Wn. App. 23, 26, 771 P.2d 1178 (1989).
This Court has held a trial court may rely on sources of information other than those specified in former RCW *3579.94A.110 (2000) so long as the sentence given falls within the standard range. State v. Mail, 121 Wn.2d 707, 711, 854 P.2d 1042 (1993). The Sentencing Reform Act of 1981 also specifies that in determining any sentence, the trial court may consider any information in the presentence report to which the defendant does not object. Former RCW 9.94A.370(2) (2000).13 The community corrections officer’s remarks were based on the information in the presentence report, and merely clarified the recommendation at the request of the court.
Details of what must be included in the report are given in CrR 7.1(b). In addition to the items listed in the rule, the report must contain “such other information as may be required by the court.” Id. To include other relevant information without coming to any conclusion regarding a sentencing recommendation is of limited value to courts, and would undermine their value. Therefore, I concur with the majority as to Harris.
Sanchez
When a defendant pleads guilty to a crime, he waives significant rights, including the right to a jury trial, the right to confront his accusers, the right to present witnesses in his defense, the right to remain silent, and the right to have the charges against him proved beyond a reasonable doubt. If the guilty plea is part of a plea bargain, the State is obligated to comply with any promises it makes:
[W]hen a plea rests in any significant degree on a promise or agreement of the prosecutor, so that it can be said to be part of the inducement or consideration, such promise must be fulfilled.
Santobello v. New York, 404 U.S. 257, 262, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971).
While the community corrections officer in Harris functioned as an agent of the court, the investigating officer in *358Sanchez functions as the investigating arm of the prosecutor. Under Washington law, the prosecutor has the duty and the power to “ensure that a thorough factual investigation has been conducted before a decision to prosecute is made.” Former RCW 9.94A.440(2)(b)(i) (2000).14 This is for the pragmatic reason that “[a] prosecuting attorney is dependent upon law enforcement agencies to conduct the necessary factual investigation which must precede the decision to prosecute.” Id. It is the prosecutor who is empowered to enter into plea agreements and to make sentence recommendations. Former RCW 9.94A.460 (2000). Investigating officers are so integral to the prosecutorial effort that to permit the investigating officer to undercut a plea agreement would, in effect, countenance the State’s breach of promise in violation of Santobello. The prosecutor is obligated to comply with plea bargain promises, and the prosecutor’s investigating officers may not undercut those promises by making inconsistent recommendations.
The majority correctly notes that an investigating officer is among those specifically permitted by former RCW 9.94A.110(1) (2000) to present arguments to the court. However, the majority makes too much of this fact. The prosecuting attorney is permitted to present arguments to the court by the same statute; but we do not permit the prosecutor to make arguments that undercut the plea bargain. State v. Sledge, 133 Wn.2d 828, 840, 947 P.2d 1199 (1997). Neither does former RCW 9.94A.110(1) (2000) give an investigating officer license to make recommendations which undercut those of the prosecutor. Investigating officers are so integral to the prosecutorial effort that to permit one to undercut a plea agreement would, in effect, permit the State to breach its promise. If the prosecutor is obligated to comply with plea bargain promises, then the prosecutor’s investigating officers may not undercut those promises by making inconsistent recommendations.
In sum, the investigating officer is the investigating arm of the prosecutor, therefore, statements of the investigating *359officer for purposes of the sentencing hearing, are the statements of the prosecutor. A prosecutor may not undercut a plea agreement directly or by words or conduct. See State v. Talley, 134 Wn.2d 176, 183-84, 949 P.2d 358 (1998). Nor may he do so by proxy. Prosecutors may not do indirectly through their investigating officers what they are prohibited from doing directly.
I therefore would reverse the Court of Appeals in Sanchez, but affirm the Court of Appeals in Harris.

 RCW 9.94A.110 has been recodified by the Laws of 2001 as RCW 9.94A.500. I do not consider the impact, if any, of the revisions.


 RCW 9.94A.370 has been recodified as RCW 9.94A.530.


 RCW 9.94A.440 has been recodified as RCW 9.94A.411.